DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Spinal Fixation Construct of Fig. 9, the Spinal Rod of Fig. 10A, and the Flexible Member of Figs. 3A-B in the reply filed on October 14, 2021 is acknowledged.
Claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2021.
Claims 18-19 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the Spinal Rod of Fig. 10B), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17, 20-21, 27, 29-30, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (US 2014/0094851 A1).
Claim 16. Gordon discloses a spinal fixation construct comprising: a spinal implant (pedicle screw 300 – see Figs. 1-3) defining a rod passage (U-shaped channel that receives a spinal rod as shown in Fig. 3); a first spinal rod (rod 326 and clamp 320 – see Fig. 8) including a body (rod 326 and clamp 320) and an aperture (openings 330 and 332) defined along the body, a portion of the spinal rod positioned within the rod passage (see Figs. 1-2); and a first flexible member (tether 334 – see Fig. 8) defining a loop (tether 334 is looped through openings 330 and 332) and extending through the aperture of the spinal rod (see Fig. 8). 
Claim 17. Gordon discloses wherein the aperture of the first spinal rod is defined at a first end of the spinal rod (see Fig. 8). 
Claim 20. Gordon discloses a first fixation member (anchor 210 – see Figs. 1-2 and 5) including a head portion (portion that does not have threads 212) defining a passageway (bore 211). 
Claim 21. Gordon discloses wherein the first flexible member extends from the aperture of the spinal rod and through the passageway of the head portion of the first fixation member (see Figs. 1-2, 5, and 8). 
Claim 27. Gordon discloses wherein the first flexible member is wrapped about a portion of the head portion of the first fixation member (see Fig. 5). 
Claim 29. Gordon discloses a spinal fixation construct comprising: a spinal implant (pedicle screw 300 – see Figs. 1-3) defining a rod passage (U-shaped channel that receives a spinal rod as shown in Fig. 3); a first spinal rod (rod 326 and clamp 320 – see Fig. 8) including a body (rod 326 and clamp 320) extending between a first end and a second end along a longitudinal axis, a portion of the spinal rod positioned within the rod passage (see Figs. 1-2); and a first flexible member (tether 334 – see Fig. 8) defining a loop (tether 334 is looped through openings 330 and 332) connected to the first spinal rod (see Fig. 8), such that a portion of the flexible member defining the loop is substantially parallel to the longitudinal axis of the rod and extends beyond the first end of the spinal rod (see Fig. 8). 
Claim 30. Gordon discloses wherein the first spinal rod includes an aperture (openings 330 and 332) defined along the body at the first end of the spinal rod (see Fig. 8). 
Claim 32. Gordon discloses a first fixation member (anchor 210 – see Figs. 1-2 and 5) including a head portion (portion that does not have threads 212) defining a passageway (bore 211). 
Claim 33. Gordon discloses wherein the first flexible member extends through the passageway of the head portion of the first fixation member (see Fig. 5). 
Claim 34. Gordon discloses wherein the first flexible member extends from the aperture of the spinal rod and through the passageway of the head portion of the first fixation member (see Figs. 1-2, 5, and 8). 
Claim 35. Gordon discloses wherein the first flexible member is wrapped about a portion of the head portion (see Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16, 20-21, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hestad et al. (US 2011/0009906 A1) in view of Carls et al. (US 2013/0253587 A1).
Claim 16. Hestad et al. disclose a spinal fixation construct comprising: a spinal implant (fastener 34A – see Fig. 4) defining a rod passage (U-shaped channel that receives rod portion 12); a first spinal rod (rod portion 12 – see Figs. 1-4) including a body (rod portion 12) and an aperture (aperture defined by inner surface 28 of segments 16 and 18 – see Fig. 2) defined along the body, a portion of the spinal rod positioned within the rod passage (see Fig. 4); and a first flexible member (flexible cord 30 – see Figs. 2-4) extending through the aperture of the spinal rod (see Figs. 2-4). 
Claim 20. Hestad et al. disclose a first fixation member (fastener 34C – see Fig. 4) including a head portion (head portion 42) defining a passageway (U-shaped channel that receives flexible cord 30). 
Claim 21. Hestad et al. disclose wherein the first flexible member extends from the aperture of the spinal rod and through the passageway of the head portion of the first fixation member (see Fig. 4). 
	Hestad et al. fail to disclose that the first flexible member defines a loop (claim 16), wherein the first flexible member is wrapped about a portion of the head portion of the first fixation member (claim 27), and wherein the first flexible member is wrapped about an axis parallel to a central axis defined by the fixation member (claim 28).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fixation member of Carls et al. for that of Hestad et al. and modify the flexible member of Hestad et al. such that it can be tied around the fixation member (claims 16 and 27-28), as suggested by Carls et al., as such a configuration would result in a low-profile fixation member that may be advantageous in a particular patient.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hestad et al. (US 2011/0009906 A1) in view of Carls et al. (US 2013/0253587 A1) as applied to claim 21 above, and further in view of Woods et al. (US 2007/0088359 A1).
Hestad et al. and Carls et al. fail to teach a second fixation member including a head portion defining a passageway therethrough; and a second spinal rod including a body and an aperture defined along the body of the second spinal rod (claim 22), a second flexible member extending through the aperture of the second spinal rod and through the passageway of the head portion of the second fixation member (claim 23), wherein the first rod and the first flexible member extends parallel to the second rod and the second flexible member (claim 24).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second fixation member, second spinal rod, and second flexible member identical to the first fixation member, first spinal rod, and first flexible member (claims 22-24), as suggested by Woods et al., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, doing so would allow for bilateral fixation, thereby providing additional stability to the spinal column.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773